IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GILBERT WASHINGTON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-248

SCHOOL DISTRICT OF
HILLSBOROUGH COUNTY
AND BROADSPIRE,

      Appellees.


_____________________________/

Opinion filed January 13, 2015.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Dates of Accidents: April 23, 2007; July 25, 2007.

Gilbert Washington, pro se.

Robert P. Byelick and Allison G. Mawhinney of Abbey, Adams, Byelick & Mueller,
L.L.P., St. Petersburg, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.